UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 19, 2008 ICON Income Fund Nine, LLC (Exact Name of Registrant as Specified in Charter) Delaware 000-50217 13-4183234 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor New York, New York 10011 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)[] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)[] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))[] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events On February 19, 2008, ICON Capital Corp., the manager of the Registrant, notified registered representatives of the members of the Registrant that the Registrant’s Liquidation Period is expected to commence on May 1, 2008 and the Liquidation Period is expected to continue for several years.In accordance with the Registrant's Operating Agreement, during the Liquidation Period, theRegistrant will begin the gradual, orderly termination of its operations and affairs, and liquidation or disposition of its equipment, leases andfinancing transactions. Item9.01Financial Statements and Exhibits (d) The following exhibit is filed herewith: Exhibit Number Description 99.1Notice to the registered representatives of the members of the Registrant dated February 19, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON INCOME FUND NINE, LLC By:ICON CAPITAL CORP., its manager Dated:February 21, 2008 By: /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
